Citation Nr: 0907855	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-08 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) prior to January 
12, 2005.

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD from January 12, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision rendered by the 
Appeals Management Center (AMC) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD with 
an evaluation of 10 percent effective July 19, 1999.  The 
Veteran had perfected an appeal to the Board of a February 
2002 rating decision by VA Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for PTSD.  A 
hearing was conducted before the Board in March 2004.  The 
hearing transcript has been associated with the claims file.  
The Board remanded the Veteran's claim for PTSD for 
additional development in an August 2004 decision.  The AMC 
then issued the August 2004 rating decision currently on 
appeal.  By rating action in July 2005, the AMC assigned an 
increased rating of 30 percent for PTSD, effective January 
12, 2005.


FINDING OF FACT

Prior to and from January 12, 2005, the veteran's PTSD 
symptoms are shown to result in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms of depressed mood, anxiety, 
irritability, panic attacks (weekly or less often), and 
chronic sleep impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for 
PTSD are met prior to January 12, 2005.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1- 
4.14, 4.125-4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a disability rating in excess of 30 
percent for PTSD have not been met from January 12, 2005.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In a letter dated in April 2001, prior to the initial 
adjudication of the Veteran's claim, VA informed the Veteran 
of the evidence necessary to substantiate his claim, evidence 
VA would reasonably seek to obtain, and information and 
evidence for which the veteran was responsible.  In a letter 
dated April 2006, after initial adjudication of the Veteran's 
claim, VA provided the Veteran with notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  Although notice was not provided to the 
Veteran prior to the initial adjudication of this claim 
informing him that a disability rating and an effective date 
would be assigned should the claim of service connection be 
granted, the Board finds that the Veteran has not been 
prejudiced.  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).

The Veteran's service treatment records, private treatment 
records, VA treatment records, VA examination reports, lay 
statements and Board hearing transcript have been associated 
with the claims file.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The United States 
Court of Appeals for Veterans Claims (Court or CAVC) has held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board has considered whether a staged 
rating is for consideration in making its determination.  The 
Board finds that the evidence of record does not establish 
distinct time periods where the Veteran's service-connected 
disability results in symptoms that would warrant different 
ratings.

The Veteran was initially assigned a 10 percent disability 
rating for PTSD which was subsequently increased to 30 
percent, both under Diagnostic Code 9411.  See July 2005 
rating decision.  Under Diagnostic Code 9411, occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-
IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If 
the evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  GAF scores from 71 to 80 reflect transient symptoms, 
if present, and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
arguments); resulting in no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind school work).  DSM-IV at 46-47.  
GAF scores from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Id.  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed patient who avoids friends, 
neglects family, and is unable to do work).  Id.

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service-
connected disability.  See 38 C.F.R. § 3.102 (2007); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

1.  Initial rating prior to January 12, 2005, for PTSD

VA treatment records indicate the Veteran was seen in October 
1999.  He was furnished with educational material relating to 
PTSD but reported being unable to remember the content of 
materials after reading.  He also reported nightmares of 
combat and "clouds of depression" that come and go.  He 
stated that the resulting disturbance in his sleep has 
resulted in increased irritability.  The Veteran was enrolled 
in group therapy.

VA treatment records reflect an additional visit in November 
1999.  The treating physician stated that the Veteran had 
"the full range of PTSD symptoms." The Veteran reported not 
working and being fired from his most recent jobs.  He also 
stated that he was unable to speak about his combat 
experience without getting emotional.

The Veteran submitted a lay statement in support of his claim 
in December 1999.  With respect to the level of his PTSD, he 
stated that he drank a lot after returning from Vietnam.  He 
also stated that he quit his job at McDonnell Douglas to be a 
police officer, then quit that job because he was going 
through a divorce with his first wife.  He took a job as a 
police chief, but was fired a year later for arresting 
friends of the mayor.  He had since been fired from 4 jobs 
due to outbursts of anger directed at his supervisors.

VA treatment records from February 2000 indicate that the 
Veteran's PTSD was treated with medication in addition to 
group therapy.

VA treatment records reflect a visit in August 2001.  The 
treating physician noted that the Veteran had been regularly 
attending his group therapy sessions early on, and that his 
recent attendance had been infrequent.  The examiner noted 
the Veteran's most recent GAF score was 35, though the date 
of this score was not noted.  There is no indication in the 
records of a mental status examination or other evaluation 
that would include GAF testing prior to this August 2001 
visit.

The Veteran's sister, G.S., submitted a lay statement in 
support of the Veteran's claim in March 2004.  She stated 
that prior to returning from Vietnam, the Veteran was active 
in church, did not drink, and enjoyed spending time with his 
family.  After returning from Vietnam, he did not attend 
church, started drinking, and divorced his wife after they 
had their third child.  He had since remarried, and G.S. 
stated that his second wife has spoken to her about the 
Veteran's flashbacks.  Prior to his Vietnam experience, G.S. 
saw him three to four times per week.  Since his return, she 
had seen him three or four times a year.

The Veteran's brother, D.G., also submitted a lay statement 
in March 2004.  He also described how the Veteran did not 
drink, enjoyed spending time with his family, avoided fights, 
and "would do anything for anybody."  D.G. stated that 
after returning from Vietnam, the Veteran had a hateful 
attitude toward everybody and always carried a pistol.  D.G. 
also described an incident in which he was beaten up by three 
men.  When the Veteran learned of this, he traveled to where 
his brother was, bringing his pistol with him.  The situation 
resolved over the phone, but D.G. thought the Veteran capable 
of killing the three men if they met face-to-face.

The Veteran's wife, A.G., also submitted a lay statement in 
March 2004.  She stated that she remembered him always 
sleeping with the window open and keeping a holstered gun 
hanging on the bed post.  She described how during their 
first years together, he had nightmares and night sweats.  
She also stated that, as of the writing of her statement, he 
still cried, yelled, and made sudden movements at night.  She 
described incidents in which, during the night, he would 
place his hand on her stomach or back and tell her that the 
enemy was near.  During these incidents, he wielded a gun in 
his other hand until A.G. was able to calm him down.  She 
stated that he cannot handle heavy rain, lightning, thunder, 
or holiday fireworks.  She also stated that the Veteran feels 
guilty and blames himself over the injuries sustained by a 
close comrade in Vietnam.

The Veteran also submitted an additional statement in March 
2004.  He stated that prior to Vietnam, he enjoyed a stress-
free life working at McDonnell Douglas and spending time with 
his family.  After returning from Vietnam, his life was 
"filled with confusion."  He felt that his co-workers, 
friends and family had formed an alliance against him.  He 
described tension with them over his change in attitude, and 
that his relationships worsened.  He stated that he quit his 
job at McDonnell Douglas because it became boring, becoming a 
police officer instead.  He then grew bored in that position 
after 4 years, and moved on to selling insurance.  He stated 
that he eventually returned to being a policeman, and was 
promoted to police chief.  In this capacity, he was 
supervised by the mayor, and he stated that there were 
several instances where he lost control of his anger while 
meeting with the mayor.  He was fired from this job, and 
experienced similar difficulties over the course of the next 
15 years.  He stated that he currently experienced feelings 
of guilt, low self-worth, and had an inability to form 
friendships.  He also stated that after he returned, he was 
viewed as a "murderous baby-killing criminal who needed some 
serious help with psychological problems."

The transcript of the Veteran's March 2004 hearing before the 
Board has also been associated with the claims file.  With 
respect to the level of his PTSD, the Veteran testified that 
he had always had nightmares.  He also described the 
incidents, noted above, of telling his wife in the middle of 
the night that the enemy was near.  He testified that 
discussing his experiences as part of his treatment was 
difficult, and that this prompted him to stop seeking 
treatment.

As noted, the Veteran was assigned a 10 percent disability 
rating for his PTSD for this period.  The Veteran had 
depressed mood and anxiety.  He displayed suspiciousness, 
thinking his friends and family had formed an alliance 
against him.  He had chronic sleep impairment, experiencing 
nightmares and night sweats.  He experienced mild memory 
loss.  He was unable to retain the content of reading 
materials.  The Board therefore finds that the Veteran has 
met the criteria for a 30 percent disability rating for this 
period.

However, the Veteran does meet the criteria for the next 
higher rating of 50 percent.  There is no evidence that the 
Veteran had a flattened affect, or that his speech was 
circumstantial, circumlocutory, or stereotyped.  There is no 
evidence the Veteran had panic attacks more than once a week.  
There is no evidence the Veteran had difficulty in 
understanding complex commands, or that his short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks) was impaired.  There is no 
evidence that his judgment and abstract thinking were 
impaired.  While the Veteran had depression, it was not to 
the extent that he was unable to function independently and 
appropriately.  He had difficulty in establishing and 
maintaining effective work and social relationships.

The Board recognizes that the Veteran's GAF score of 35 
indicates major impairment.  However, the Board notes that 
GAF scores are just one component of the veteran's disability 
picture, and that it does not have a "formula" that it 
follows in assigning evaluations.  Rather, the Board 
considers the veteran's entire disability picture, including 
GAF scores.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same).  As such, in viewing 
the evidence of record in its entirety, the Board finds that 
the veteran's overall disability picture for this period 
continues to most closely approximate that contemplated by a 
30 percent evaluation.  The Board therefore concludes that a 
50 percent rating for this period is not warranted.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence supports a rating of 30 
percent, but no higher, for this period.

2.  Initial rating from January 12, 2005, for PTSD

The Veteran underwent a VA examination in January 2005.  The 
Veteran stated during the examination that "everything is 
pretty much the same" as when he was last seen.  He reported 
poor sleep.  During a 6 or 7 hour period, he generally 
awakened 4 or 5 times, with 3 to 4 of these instances being 
attributed to nightmares.  He also stated that he had 
spontaneous intrusive memories.  He avoided reminders of his 
experience.  He agreed with his wife's assessment that he is 
emotionally unresponsive.  He reported hypervigilance, a 
constant feeling of vulnerability and need to protect himself 
and his wife.  This resulted in a considerable amount of 
martial conflict.  He was generally socially estranged.  He 
also stated that he had period problems with irritability.  
The examiner noted that the Veteran had taken medical 
retirement at age 55 and had been retired for about 7 years, 
due partly to his irritability and partly due to physical 
limitations.  The Veteran was appropriately dressed with 
adequate grooming and hygiene.  His affect and mood were 
anxious.  There was no evidence of psychosis.  He was 
adequately but not exemplarily oriented to time.  His 
orientation to person and place was comfortable and complete.  
Immediate recall was without error, though the Veteran had 
mild difficulty with long-term encoding.  The examiner noted 
that the Veteran's deficits were not unusual for veterans in 
his age cohort.  During a serial sevens task, the Veteran's 
anxiety elevated, which may have resulted in a poor 
performance and suggested that his concentration could easily 
be derailed.  The Veteran was able to spell the word 
"world" backwards without error.  His ability to abstract 
was very good, and his insight was fair.  Impulse control was 
fair to good.  The Veteran's score on the Mississippi Scale 
for Combat PTSD was 134, suggesting that his PTSD is of about 
average intensity.  His score on the Beck Depression Index 
was 47, placing him in the middle of the extremely severe 
range of symptoms.  Because the depression was 
disproportionately severe when compared to the intensity of 
his PTSD, the examiner made a separate diagnosis of major 
depression.  His GAF score was 51.  The examiner noted that 
it was not possible to separate the GAF score for the 
Veteran's two diagnoses.

The Veteran has been assigned a 30 percent disability rating 
for his PTSD for this period.  The Veteran did not have a 
flattened affect.  His speech was normal.  It was not 
circumstantial, circumlocutory, or stereotyped.  The Veteran 
did not have panic attacks which occur more than once a week.  
The Veteran had no difficulty in understanding complex 
commands.  His short-term memory was normal.  He had mild 
difficulty with long-term encoding.  His judgment was not 
impaired.  His abstract thinking was not impaired.  While the 
Veteran had depression, the VA examiner specified that this 
was a separate diagnosis from PTSD.  The Veteran does have 
difficulty in establishing and maintaining effective social 
relationships, and reported little or no social life.  The 
Veteran is retired and industrial impairment is not 
applicable.  The Veteran's GAF score of 51 reflects moderate 
symptoms and/or moderate difficulty in social, occupational, 
or school functioning.

Although the Veteran meets some of the criteria for a 50 
percent rating, the Board finds that his disability more 
closely approximates a 30 percent rating.  The Board 
therefore concludes that a 50 percent rating for this period 
is not warranted.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 30 percent for PTSD for this period.

3.  Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a claimant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's PTSD 
with the established criteria found in the rating schedule 
for PTSD shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology.  Moreover, 
the evidence does not demonstrate other related factors.  The 
Veteran has not required frequent hospitalization due to 
service-connected PTSD.  Marked interference of employment 
has not been shown due solely to his PTSD.  The Veteran's 
January 2005 VA examination indicated that he took medical 
retirement at age 55 due in part to his irritability and in 
part to his physical limitations.

C.  Conclusion

The Board concludes that the evidence supports a 30 percent 
rating for PTSD during the entire appeal period.


ORDER

A 30 percent rating is granted for PTSD prior to January 12, 
2005, subject to the laws and regulations governing the 
payment of monetary benefits.

A rating in excess of 30 percent for PTSD from January 12, 
2005 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


